DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 U.S.C. 112(b) rejection of claim 10 is withdrawn in view of Applicant’s amendments. Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive as to the remaining rejections.
The 35 U.S.C. 112(b) rejection of the claims is maintained. Applicant has not amended the claim to cure the indefiniteness, nor has Applicant persuasively argued why the term is not indefinite. The claim terminology “metal ceramic” remains ambiguous and Applicant has not pointed to a definition in the specification that would resolve such ambiguity. A statement or statements in the specification which suggest how a term could be interpreted is not the same as a definition for the term. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The rejection is maintained.
The 35 U.S.C. 102(a)(1)/(a)(2) rejection of the claims over Adams (US 2016/0375648) is maintained. As can be seen from annotated Fig. 1 (below), a cell containing filler 20 is spaced apart from the external surface (i.e., edge) of the composite by a cell containing hollow spheres 30. Accordingly, Adams teaches the claimed limitation. With respect to Applicant’s arguments which rely on distinguishing features (see p. 6-7 of Remarks), it is noted that these features are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The 35 U.S.C. 103 rejection of the claims over Adams in view of Schwartz et al. (US 6,085,965) and Vassberg et al. (2020/0002014) is maintained. Applicant makes the same arguments with respect to the 35 U.S.C. 102 rejection over Adams. The rejection is maintained for the same reasons as above. Applicant also argues that Adams is non-analogous art. However, both Adams and the instant application are directed to structural components of aircraft. Therefore, one of ordinary skill in the art would consider both Adams and the instant application to be involved in the same field of endeavor. Applicant’s arguments are not persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation “metal ceramic”. This phrase is indefinite because it is unclear what the scope of the phrase refers to: is it metal and ceramic or a ceramic that a compound of a metal? For purposes of examination, the latter is presumed. Dependent claims depend from an indefinite claim and are indefinite for the same reason.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 6-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Adams et al. (US 2016/0375648).
Regarding claims 1 and 6-7, Adams teaches a metal matrix composite structure (¶ 1) which can be used as armor on aircraft (¶ 2). Since the claim does not specify any structure to the claimed wing component, nor is such structure implied, it is expected that such a structure could be an aircraft wing component, absent objective evidence to the contrary. See MPEP 2112. The structure includes a honeycomb structure wherein cells are infiltrated with liquid metal (¶ 12). Some cells contain hollow microspheres 30 while others contain filler material 20 prior to metal infiltration (¶ 22, see Fig. 5). A cell containing hollow microsphere corresponds to the claimed second portion and a cell containing filler material corresponds to the claimed first portion. As can be seen from annotated Fig. 1, a cell containing filler 20 is spaced apart from the external surface (i.e., edge) of the composite by a cell containing hollow spheres 30. The hollow microspheres may be ceramic (¶ 37), and may be alumina (¶ 38). The filler material may also be alumina (¶ 50), and may take the form of particulates or fibers (¶ 48).

    PNG
    media_image1.png
    564
    542
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    290
    346
    media_image2.png
    Greyscale

Regarding claim 3, Adams teaches the microspheres have a mean diameter of less than 100 microns (¶ 39), giving the microspheres a plurality of diameters in a predetermined range.
Regarding claims 8-9, Adams implicitly teaches using the same metal to infiltrate the cells of the honeycomb structure, and the metal may be an aluminum alloy (¶ 31).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2016/0375648), as applied to claim 1.
The limitations of claim 1 have been addressed above.
Regarding claim 2, Adams does not expressly teach the diameter of the microspheres are substantially the same. However, Adams does teach that diameter of the microspheres has a direct effect on the properties of the composite structure (¶ 6). Since the prior art recognizes the diameter as a result-effective variable, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to discover, through routine optimization, a desired diameter size and distribution for achieving desired properties of the composite structure.
Regarding claims 4-5, given the arrangement of cells in the honeycomb structure of the composite (see Fig. 1), the thickness of one cell (corresponding to either the first or second portion) would represent about 50% of the thickness of the composite for a 2 x 2 honeycomb, and about 25% of the thickness of the composite for a 4 x 4 honeycomb. The thickness of one cell would be less than about 25% of the thickness of the composite for any honeycomb larger than 4 x 4. Accordingly, the thickness of the second portion in Adams is less than about 50%, overlapping the claimed range and creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 11, since Adams teaches the composite structure can be used as armor on aircraft (¶ 2), it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to position the composite structure at the surface of an aircraft to provide protection to any enclosed components, cargo, or personnel, and any such surface of an aircraft can be considered an aircraft control surface.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2016/0375648), as applied to claim 1, further in view of Schwartz et al. (US 6,085,965).
Regaridng claim 10, the limitations of claim 1 have been addressed above. Adams does not expressly teach a wing component comprising at least the trailing edge of a wing. Schwartz teaches a low density aluminum metal part (abstract) which is used for wing skins of airplanes (col. 2, lines 32-37). These low density aluminum metal parts may be honeycomb structures (col. 2, lines 22-23), which is structurally analogous to the honeycomb composite of Adams. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the honeycomb composite structure of Adams in the wing skin taught by Schwartz because such a material would be simultaneously lightweight and function as armor protection, making the material particularly useful for military applications.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2016/0375648) in view of Schwartz et al. (US 6,085,965) and Vassberg et al. (2020/0002014).
Regarding claims 14-15, Adams teaches a metal matrix composite structure (¶ 1) which can be used as armor on aircraft (¶ 2). The structure includes a honeycomb structure wherein cells are infiltrated with liquid metal (¶ 12). Some cells contain hollow microspheres 30 while others contain filler material 20 prior to metal infiltration (¶ 22, see Fig. 5). A cell containing hollow microsphere corresponds to the claimed second portion and a cell containing filler material corresponds to the claimed first portion. As can be seen from annotated Fig. 1, a cell containing filler 20 is spaced apart from the external surface (i.e., edge) of the composite by a cell containing hollow spheres 30. The hollow microspheres may be ceramic (¶ 37), and may be alumina (¶ 38).
Adams does not expressly teach a wing assembly comprising a wing main body, engine, and wing component comprising the composite structure. Schwartz teaches a low density aluminum metal part (abstract) which is used for wing skins of airplanes (col. 2, lines 32-37). These low density aluminum metal parts may be honeycomb structures (col. 2, lines 22-23), which is structurally analogous to the honeycomb composite of Adams. Vassberg teaches an airplane wing which comprises a wing, and an engine placed forward of the wing (see Fig. 1A). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the honeycomb composite structure of Adams in a wing skin as taught by Schwartz for a wing assembly such as that disclosed in Vassberg because such a material would be simultaneously lightweight and function as armor protection, making the material particularly useful for military applications.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784